Case: 17-50215      Document: 00514416841         Page: 1    Date Filed: 04/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 17-50215                              FILED
                                  Summary Calendar                         April 5, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERICK ROLANDO LOPEZ-MENDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:16-CR-1810-1


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Erick Rolando Lopez-Mendez challenges his 77-month within-guidelines
sentence for being found unlawfully present in the United States after
deportation. The district court heard Lopez-Mendez’s arguments for a lower
sentence but determined that a within-guidelines sentence was appropriate.
We have rejected the argument that a presumption of reasonableness should
not apply to sentences pursuant to the illegal reentry Guideline, U.S.S.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50215    Document: 00514416841     Page: 2   Date Filed: 04/05/2018


                                 No. 17-50215

§ 2L1.2, because the Guideline lacks an empirical basis, United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009), and we have also
rejected the argument that § 2L1.2 renders a sentence unreasonable by double-
counting a defendant’s criminal history, United States v. Duarte, 569 F.3d 528,
529-31 (5th Cir. 2009). Although Lopez-Mendez argues that he returned to the
United States because he had lived in this country since age 13 and because
he wanted to see his family, this is insufficient to rebut the presumption of
reasonableness applicable to his within-guidelines sentence. See United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). Thus, he has failed to
show that his sentence is substantively unreasonable. See Gall v. United
States, 552 U.S. 38, 49-51 (2007).
      AFFIRMED.




                                      2